t c memo united_states tax_court andrew rush wentworth petitioner v commissioner of internal revenue respondent docket no filed date david f grams and ryan p van de hey for petitioner george w bezold and mark j miller for respondent memorandum findings_of_fact and opinion paris judge respondent determined deficiencies of dollar_figure and dollar_figure and sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure in relation to petitioner’s federal_income_tax for and respectively the 1unless otherwise indicated all section references are to the internal continued issues for decision are whether petitioner is a qualified_individual who is entitled to exclude portions of the wages he earned in iraq in and under the sec_911 foreign_earned_income_exclusion feie provision and liable for accuracy-related_penalties under sec_6662 for and findings_of_fact some of the facts have been stipulated and are so found the first stipulation of facts the first supplemental stipulation of facts and facts drawn from the stipulated exhibits are incorporated herein by this reference petitioner resided in wisconsin when he timely filed his petition i petitioner’s background petitioner was born and raised in wisconsin after graduating from high school in wisconsin in petitioner joined the u s marine corps reserves in fall petitioner began college at the university of wisconsin-la crosse studying geography petitioner was called to active_duty from may to date and again from date to date petitioner had no foreign service during the first tour of duty but had six months and days of foreign service in kuwait and iraq during the second tour during his time in iraq continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure petitioner developed a fondness for the iraqi people he met petitioner interacted daily with iraqi soldiers and organized voluntary humanitarian patrols to provide food and supplies to local iraqi people in between the two tours of duty petitioner resumed his studies at the university of wisconsin-la crosse and continued in the u s marine corps reserves his reserves obligation terminated on date in date petitioner and his parents purchased a house in la crosse wisconsin with the expectation that petitioner would live there while he attended college petitioner withdrew from the university of wisconsin-la crosse before fall but lived in the house through january or date the house was rented from until it was sold in petitioner’s parents managed the house while he was in iraq ii petitioner’s work history in petitioner left wisconsin and returned to iraq to work in the private sector from march through date petitioner worked for cochise consultancy inc cochise a private security company under a contract with the federal government to provide personal security to u s army corps of engineers personnel and others who destroyed munitions stockpiles throughout iraq petitioner provided security services in iraq subsequently eod technology inc eod assumed the private security contract and from date through date petitioner worked for eod performing the same duties he had performed for cochise during the period from date to date petitioner was permitted but not mandated to leave iraq every four months he returned to the united_states just once for days while in iraq during that period petitioner worked with and befriended an iraqi interpreter petitioner later helped the interpreter apply for a scholarship program to attend a university in the united_states they attempted to keep in touch but had difficulty doing so in date petitioner was selected to train in the u s army special forces qualification course in the united_states an injury prevented him from completing the course and he was dropped from the course in date in petitioner renewed his wisconsin driver’s license listing his parents’ address in wales wisconsin as his home address the driver’s license was issued in date with an expiration date in date iii petitioner’s employment with triple canopy inc in date petitioner applied for a security services position with triple canopy inc triple canopy at the time of petitioner’s application and during the years in issue triple canopy contracted with the u s department of state to provide security for the department of state’s personnel primarily in iraq petitioner entered into an agreement with triple canopy to train as a protective security specialist triple canopy then hired petitioner for a term of not less than months effective date and again effective date petitioner could not have opted for a longer contract the triple canopy employment contract reserved the right to deploy petitioner to any location but the primary location was iraq petitioner applied for the position with the expectation that he would work in iraq during the term of the triple canopy contract all of petitioner’s on-duty time occurred in iraq petitioner’s deployment schedule was such that he rotated days on duty days off duty and days on duty the on-duty periods occasionally extended beyond days but petitioner generally worked the schedule from date through date working days per week for at least hours per day as a result petitioner spent approximately of his time in iraq petitioner was required to live in the international zone of baghdad iraq known as the green zone for security purposes petitioner was not permitted to leave the green zone freely petitioner’s living quarters and meals were provided at no 2between date and date the period during which petitioner claims he was a bona_fide_resident of iraq see infra pp petitioner spent approximately days days and days in iraq in and respectively he spent the balance of the days either traveling to and from iraq or in the united_states cost to him during his on-duty periods petitioner did not purchase any real_estate in iraq petitioner’s duties included planning the safest routes for u s department of state personnel assessing the safety of various locations and taking part in reconnaissance missions to get an understanding of various sites in iraq petitioner’s duties involved consulting and working with iraqi police as part of his assignments petitioner visited several sites in iraq including the iraqi national museum and palace ruins petitioner also interacted with the iraqi people who lived and worked in the green zone he ate lunch with the iraqi police daily and purchased various goods from iraqi vendors petitioner was a limited speaker of arabic and knew certain commands in arabic including stop put your hands up turn around and don’t shoot petitioner had a visa that allowed him to be employed in iraq but did not apply for iraqi citizenship petitioner generally kept iraqi currency on his person but he did not maintain any bank accounts in iraq in date he opened three accounts in an iraqi bank but he closed them in date because on a number of occasions the bank did not have cash when he attempted to withdraw money from his accounts the u s department of state and triple canopy required petitioner to leave iraq during his 35-day off-duty periods triple canopy paid petitioner’s travel costs from iraq to his home of record and back to iraq during his off-duty periods petitioner listed his home of record as his friend’s home in brentwood tennessee petitioner chose brentwood tennessee as his home of record in part because of its proximity to nashville tennessee where he could enjoy country music during his off-duty periods he also had started taking online courses at middle tennessee state university while in iraq and wanted to be close to the school during his off-duty periods petitioner was permitted to travel to other locations but he would have been required to pay for the extra cost of air travel petitioner returned to the united_states during each off-duty period had petitioner not been required to leave iraq he would have stayed just as he had when he was not required to leave during his employment with cochise and eod see supra p iv petitioner’s post-triple canopy education petitioner departed from iraq on date and voluntarily left his job with triple canopy in april or date because he became concerned with new policies affecting his job while in iraq petitioner became interested in pursuing a different career path and decided to obtain a certificate in geographic information systems to work eventually in the petroleum industry in northern iraq petitioner continued his courses at middle tennessee state university and earned a bachelor’s degree in geoscience in date petitioner then earned a certificate in geographic information systems from the university of wisconsin- madison in date after earning the certificate petitioner chose not to pursue employment in iraq because of new dangers in areas of northern iraq that he had previously considered safe petitioner did not return to iraq after date v petitioner’s federal_income_tax returns petitioner claimed the feie for the years in issue on the advice of a certified_public_accountant cpa who had experience working with clients with foreign_earned_income petitioner’s cpa concluded that he qualified for the feie and calculated the amount for each year petitioner earned dollar_figure in wages from triple canopy in from which triple canopy withheld dollar_figure in u s federal taxes triple canopy deposited petitioner’s wages into his u s bank account petitioner reported his triple canopy wages on hi sec_2010 form_1040 u s individual_income_tax_return and claimed an feie of dollar_figure he attached form_2555 foreign_earned_income on hi sec_2010 form_2555 petitioner reported that his residence in iraq 3petitioner understood that he could have opted not to have taxes withheld by filing with triple canopy form_673 statement for claiming exemption from withholding on foreign_earned_income eligible for the exclusion s provided by sec_911 but he chose not to exercise that option began on date and continued through the date of filing petitioner earned dollar_figure in wages from triple canopy in from which triple canopy withheld dollar_figure in u s federal taxes petitioner reported his triple canopy wages on hi sec_2011 form_1040 and claimed a prorated feie of dollar_figure on hi sec_2011 form 2555-ez foreign_earned_income_exclusion petitioner reported that his residence in iraq began on date and ended on date when he returned to the united_states petitioner paid no income_tax to iraq opinion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 sec_7491 shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer meets certain preliminary conditions see 116_tc_438 4for ease of discussion the court will refer to the period from date through date as the period in issue only tax_year sec_2010 and sec_2011 are in issue in this case i feie sec_61 provides that gross_income includes all income from whatever source derived citizens of the united_states generally are taxed on income earned outside the united_states unless a specific exemption applies 117_tc_95 aff’d sub nom 68_fedappx_44 9th cir and aff’d sub nom 357_f3d_1108 10th cir exclusions from gross_income are construed narrowly and a taxpayer must clearly establish his entitlement to any such exclusion id pincite sec_911 provides that a qualified_individual may elect to exclude from gross_income subject_to limitations set forth in sec_911 his foreign_earned_income sec_911 defines qualified_individual as follows qualified_individual --the term qualified_individual means an individual whose tax_home is in a foreign_country and who is-- a a citizen_of_the_united_states and establishes to the satisfaction of the secretary that he has been a bona_fide_resident of a foreign_country or countries for an uninterrupted period which includes an entire taxable_year or b a citizen or resident_of_the_united_states and who during any period of consecutive months is present in a foreign_country or countries during at least full days in such period petitioner concedes that he does not satisfy the physical_presence_test under sec_911 for the years in issue therefore petitioner must prove that for each of the years in issue his tax_home was in iraq and he was a bona_fide_resident of iraq see sec_911 see also 59_tc_264 ii bona_fide_resident status the court first addresses petitioner’s status as a bona_fide_resident of iraq to qualify for the feie under sec_911 a taxpayer must offer strong_proof of bona_fide residence in a foreign_country to disprove the commissioner’s determination to the contrary 74_tc_1016 an individual’s status as a bona_fide_resident of a foreign_country depends on the facts and circumstances of the case the u s court_of_appeals for the seventh circuit to which this case is appealable absent an agreement between the parties 54_tc_742 aff’d 445_f2d_985 10th cir has identified the following factors as relevant to an analysis of bona_fide residency intention of the taxpayer establishment of his home temporarily in the foreign_country for an indefinite period participation in the activities of his chosen community on social and cultural levels identification with the daily lives of the people and in general assimilation into the foreign environment physical presence in the foreign_country consistent with his employment nature extent and reasons for temporary absences from his temporary foreign home assumption of economic burdens and payment of taxes to the foreign_country status of resident contrasted to that of transient_or_sojourner treatment accorded his income_tax status by his employer marital status and residence of his family nature and duration of his employment whether his assignment abroad could be promptly accomplished within a definite or specified time good_faith in making his trip abroad whether for purpose of tax_evasion 300_f2d_34 7th cir rev’g and remanding 36_tc_131 while not all of the enumerated factors are present in every situation those appropriate should be properly considered and weighed id intention the court finds sincere petitioner’s testimony that he intended to remain and work in iraq the court also looks to objective indicia of petitioner’s intent to establish a residence in iraq see 927_f2d_849 5th cir finding the taxpayer demonstrated intent to establish his residence in a foreign_country by declining money given to alaska residents rev’g and remanding tcmemo_1989_616 acone v commissioner tcmemo_2017_162 at cobb v commissioner tcmemo_1991_376 tax ct memo lexi sec_420 at finding the taxpayer demonstrated intent by accepting a permanent transfer to his claimed foreign home petitioner demonstrated his intent to establish residence in iraq by choosing to pursue employment opportunities there on multiple occasions he developed a fondness for the iraqi people he met during his second military tour of duty and applied to work as a civilian for cochise in iraq he later applied for a position with triple canopy with the expectation that he would work in iraq once petitioner left his employment with triple canopy he pursued an educational path that he hoped would gain him entry into the oil industry in iraq the court finds that this factor favors petitioner establishment of home for an indefinite period petitioner argues that because of the need for security workers during the period in issue there was an expectation that assignments would continue indefinitely this court has previously found that a taxpayer may qualify for the feie if there is an expectation that his or her contract will be extended see eg linde v commissioner tcmemo_2017_180 at eram v commissioner tcmemo_2014_60 at each of petitioner’s contracts with triple canopy was for a period not less than months suggesting that his employment would continue indefinitely the nature of petitioner’s work and his employer’s housing requirements eliminated the need for him to secure his own housing the court finds that this factor favors petitioner activities and assimilation while the court finds sincere petitioner’s testimony that he was fond of the iraqi people his activities and interactions with iraqi people and culture during the period in issue were often tangential to his work even though petitioner visited various sites in iraq the visits were primarily part of reconnaissance missions for his job his meals with iraqi police purchases from iraqi vendors within the green zone and attempts to keep in touch with his interpreter friend do not establish assimilation into the iraqi culture furthermore petitioner was a limited speaker of arabic and explained that he knew certain command phrases the phrases related more to the nature of petitioner’s work than to his social activities however the court also recognizes that petitioner had little time or opportunity for social activities accordingly the court finds that this factor is slightly adverse to petitioner physical presence during his employment with triple canopy petitioner physically spent more days in iraq than in the united_states see supra p and note the court finds that this factor favors petitioner temporary absences the nature extent and reasons for petitioner’s temporary absences from iraq weigh moderately in his favor the nature of petitioner’s absences was personal and recreational he stayed with his friend on each return to the united_states and deliberately chose brentwood tennessee as his home of record for its proximity to nashville tennessee and his school however as discussed above the extent of his absences will not weigh strongly against him because he spent most of his time during the period in issue in iraq moreover the reasons for his absences were that petitioner’s employer and the u s department of state required him to leave iraq during his off-duty periods absent that requirement petitioner would have remained in iraq economic burdens and taxes petitioner did not incur additional expenses in iraq because his living quarters and meals while on duty were provided at no cost to him petitioner did not pay income_tax to iraq the court finds that this factor is adverse to petitioner status of resident vs transient_or_sojourner the record does not establish petitioner’s legal status under iraqi law he had a visa that permitted him to be employed in iraq but there is nothing in the record to indicate he was considered a resident of iraq under iraqi law petitioner however was sufficiently present in iraq such that he was more than a transient accordingly the court finds this factor to be neutral employer’s tax treatment triple canopy withheld u s federal taxes from petitioner’s wages but petitioner could have opted not to have taxes withheld this court previously has found this factor adverse to the taxpayer if the employer specifically treated the taxpayer as a nonresident of the foreign_country see acone v commissioner at the court finds that this factor is neutral in this case marriage and family petitioner did not have a spouse or children during the years in issue petitioner’s parents were in the united_states and on each of his returns to the united_states petitioner stayed with his friend in tennessee the court finds that this factor is slightly adverse to petitioner nature and duration of employment petitioner worked days per week for at least hours per day performing serious and dangerous work under his contract with triple canopy the court finds that this factor weighs in favor of petitioner good_faith vs tax_evasion petitioner acted in good_faith in taking the job with triple canopy and working out of iraq the court finds no bad faith or tax_evasion motive petitioner timely and accurately reported his income on his and form sec_1040 and sought the advice of a cpa with experience dealing with foreign_earned_income accordingly this factor weighs in favor of petitioner the majority of the sochurek factors weigh in favor of petitioner and establish the strong_proof necessary for a finding of bona_fide residency therefore the court finds that petitioner was a bona_fide_resident of iraq during the period in issue iii foreign tax_home sec_911 defines tax_home as an individual’s home for purposes of sec_162 which is generally the vicinity of the taxpayer’s principal place of employment and not where his or her personal_residence is located 74_tc_578 an individual however shall not be treated as having a tax_home in a foreign_country for any period for which his abode is within the united_states sec_911 see also 93_tc_297 temporary presence of the individual in the united_states does not necessarily mean that the individual’s abode is in the united_states sec_1_911-2 income_tax regs moreover m aintenance of a dwelling in the united_states by an individual whether or not that dwelling is used by the individual’s spouse and dependents does not necessarily mean that the individual’s abode is in the united_states id neither sec_911 nor the regulations thereunder define abode this court has previously stated abode has been variously defined as one’s home habitation residence domicile or place of dwelling black’s law dictionary 5th ed while an exact definition of abode depends upon the context in which the word is used it clearly does not mean one’s principal_place_of_business thus abode has a domestic rather than vocational meaning and stands in contrast to tax_home as defined for purposes of sec_162 fn ref omitted bujol v commissioner tcmemo_1987_230 tax ct memo lexis at aff’d without published opinion 842_f2d_328 5th cir in other sec_911 cases this court has contrasted a taxpayer’s familial economic and personal ties to the united_states with the taxpayer’s ties to the claimed foreign tax_home generally if a taxpayer’s ties to the united state sec_5respondent argues that petitioner is not entitled to the feie because he did not incur any living_expenses in iraq in 927_f2d_849 5th cir rev’g and remanding tcmemo_1989_616 u s court_of_appeals for the fifth circuit found that a taxpayer who incurred additional living_expenses and paid additional taxes while working abroad did not have an abode within the united_states in doing so the court_of_appeals distinguished bujol v commissioner tcmemo_1987_230 aff’d without published opinion 842_f2d_328 5th cir and lemay v commissioner tcmemo_1987_256 aff’d 837_f2d_681 5th cir --cases in which the taxpayers incurred no additional living_expenses while working abroad--and noted that the taxpayers in those cases were essentially commuting on a regular basis from their homes in the united_states jones v commissioner f 2d pincite this court has not held that continued remained strong this court has held that the taxpayer’s abode remained in the united_states even if the taxpayer had ties to the foreign_country during a particular period see eg 93_tc_297 acone v commissioner tcmemo_2017_162 evans v commissioner tcmemo_2015_ daly v commissioner tcmemo_2013_147 considerations include property ownership community involvement banking activity recreational activities the amount of time the taxpayer spent in each location and the residence of the taxpayer’s family see harrington v commissioner t c pincite finding the taxpayer’s abode remained in the united_states where he spent almost half his time in the united_states with his family maintained bank accounts in the united_states attended church in the united_states and owned vehicles in the united_states acone v commissioner at finding the taxpayer’s domestic home was in the united_states because he overwhelmingly chose to spend his free time in the united_states daly v commissioner at finding the taxpayer’s ties to his foreign claimed tax_home transitory where he did not travel or bank there and where his family remained in the united_states continued employer-paid living_expenses create an absolute bar to claiming a foreign tax_home petitioner’s principal place of employment during the years in issue was in iraq therefore his tax_home was in iraq unless his abode was within the united_states petitioner did not have a spouse or children during the years in issue petitioner’s parents lived in the united_states but petitioner did not live or stay with them instead on each visit to the united_states petitioner stayed with his friend in tennessee petitioner co-owned property in the united_states but his parents the other co-owners managed the property while he was in iraq he had a valid driver’s license and maintained a bank account in the united_states but his community and familial ties to the united_states overall were not strong enough for the court to find that his abode remained within the united_states the court considers petitioner’s ties to iraq in light of the unique circumstances of his work and the nature of the region petitioner worked days per week for at least hours per day he had limited time for a social or personal life in iraq he attempted to open three bank accounts in iraq but closed them after he was not able to withdraw cash even though he deliberately chose brentwood tennessee as his home of record he was required to leave iraq during his off-duty periods petitioner would have remained in iraq had he been permitted to do so this court recently found in linde v commissioner at that a taxpayer had stronger ties to iraq than to the united_states this court found that the taxpayer’s spending most of his time in iraq with the intent to remain and work there outweighed the presence of his family in the united_states and his ownership of a home in the united_states id at like mr linde petitioner spent most of the period in issue in iraq and intended to remain and work there as discussed above the court does not find that his familial ties and activities in the united_states remained so strong as to enable the court to find that his abode was in the united_states accordingly petitioner’s tax_home was in iraq during the years in issue because petitioner has shown that his tax_home was in iraq and that he was a bona_fide_resident of iraq he was a qualified_individual for purposes of the feie and entitled to claim the feie for each of and iv sec_6662 penalty because petitioner was entitled to claim the feie for and for petitioner is not liable for a sec_6662 penalty for either or 6with respect to an individual taxpayer’s liability for a penalty the commissioner must produce sufficient evidence indicating that the imposition of a penalty is appropriate sec_7491 116_tc_438 the commissioner’s burden of production includes evidence that the penalties were personally approved in writing by the immediate supervisor of the individual making such determination sec_6751 see chai v continued on date respondent filed a motion to reopen the record to admit into evidence the declaration of john hawley and civil penalty approval forms for the years in issue reopening the record for the submission of additional evidence lies within the court’s discretion 503_f2d_359 9th cir aff’g tcmemo_1971_200 114_tc_276 the court will deny a motion to reopen the record where the evidence relied on is cumulative or would not change some aspect of the outcome of the case dynamo holdings ltd p’ship v commissioner t c ___ ___ slip op pincite date butler v commissioner t c pincite because the court finds petitioner is not liable for a sec_6662 penalty for either of the years in issue the court will deny respondent’s motion to reopen the record because the evidence relied on will not change the outcome of this case continued commissioner 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 graev v commissioner t c ___ ___ slip op pincite date supplementing and overruling in part 147_tc_460 because the court finds that petitioner is not liable for a sec_6662 penalty the court does not address whether respondent met his burden of production the court has considered all arguments made by the parties and to the extent not mentioned above the court concludes they are moot irrelevant or without merit to reflect the foregoing an order will be issued denying respondent’s motion to reopen the record and decision will be entered for petitioner
